Order entered August 4, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00883-CV

                             IN RE MELINDA BYERS, Relator

                 Original Proceeding from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-16-2030

                                          ORDER
                          Before Justices Lang, Evans, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s July 28, 2017 petition for

writ of mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE